     Case 2:13-cv-02494-JAM-DB Document 144 Filed 11/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    H. DYMITRI HARASZEWSKI,                            No. 2:13-cv-2494 JAM DB P
12                       Plaintiff,
13            v.                                         ORDER
14    KNIPP, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. On September 15, 2020, this court issued an order denying plaintiff’s motion to inspect

19   sealed documents. (ECF No. 139.) On October 23, 2020, plaintiff filed a request for

20   reconsideration of that order. (ECF No. 141.) Defendants have filed an opposition. (ECF No.

21   143.)

22           While defendants construe plaintiff’s motion as seeking reconsideration by the district

23   judge, plaintiff makes clear that he is asking this court to “reconsider its denial of [his] motion to

24   unseal documents.” A motion for reconsideration must demonstrate: “what new or different facts

25   or circumstances are claimed to exist which did not exist or were not shown upon such prior

26   motion, or what other grounds exist for the motion; and [] why the facts or circumstances were

27   not shown at the time of the prior motion.” E.D. Cal. R. 230(j)(3), (4). Plaintiff makes no

28   attempt to meet this standard. He does not explain why he failed to make these arguments
                                                         1
     Case 2:13-cv-02494-JAM-DB Document 144 Filed 11/16/20 Page 2 of 2


 1   previously. Even if this court considers those arguments, they do not change this court’s denial of
 2   plaintiff’s motion to unseal the exhibits.
 3            Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for reconsideration (ECF
 4   No. 141) is denied.
 5   Dated: November 15, 2020
 6

 7

 8

 9

10

11

12

13

14

15

16

17   DLB:9
     DB/prisoner-civil rights/hara2494.recon
18

19

20

21

22

23

24

25

26

27

28
                                                      2
